Case 1:21-cv-01720-MEH Document 4 Filed 06/23/21 USDC Colorado Page 1 of 8




                                                               DATE FILED: May 27, 2021 3:27 PM
 DISTRICT COURT,                                               FILING ID: 450C42178513F
 DENVER COUNTY, COLORADO                                       CASE NUMBER: 2021CV31694
 1437 Bannock Street
 Denver, CO 80202


 Plaintiff:     YOSEMITE DEVELOPMENT, L.L.P.

 v.

 Defendant:      OHIO SECURITY INSURANCE                          ▲COURT USE ONLY ▲
                 COMPANY

 Attorneys for Plaintiffs:
 Richard Daly, #51941                                        Case Number:
 John Scott Black, #50440
 Daly & Black, P.C.                                          Division:
 2211 Norfolk Street, Suite 800
 Houston, TX 77098                                           Courtroom:
 Phone: (713) 655-1405
 Fax: (713) 655-1587
 Email: rdaly@dalyblack.com
        jblack@dalyblack.com
        ecfs@dalyblack.com

 Jonathan S. Sar, #44355
 Thomas J. Archer, #49884
 Daly & Black, P.C.
 3200 Cherry Creek South Drive, Suite 520
 Denver, CO 80209
 Phone: (303) 835-4572
 Fax: (888) 375-0630
 Email: jsar@dalyblack.com
        tarcher@dalyblack.com


                   COMPLAINT FOR DAMAGES AND JURY DEMAND


        Plaintiff, Yosemite Development, L.L.P. (“Plaintiff”), through its attorneys, Daly & Black,
P.C., for its original complaint against Defendant, Ohio Security Insurance Company (“OSIC”),
alleges as follows:




                                                1                                                 A
Case 1:21-cv-01720-MEH Document 4 Filed 06/23/21 USDC Colorado Page 2 of 8




                          PARTIES, JURISDICTION, AND VENUE

       1.     Plaintiff is a Colorado limited liability partnership with a principal office street
address of 6565 S. Dayton St. #3000, Greenwood Village, CO 80111.

       2.    Plaintiff is the owner of the subject property located at 4650 S. Yosemite St.,
Greenwood Village, CO 80111 (the “Property”), an L-shaped commercial building that houses a
Dairy Queen and several other small businesses.

       3.     Plaintiff is the beneficiary of a property insurance policy covering the Property
issued by OSIC with the policy number BKS55367442 (the “Policy”) and a policy term from
January 1, 2018, to January 1, 2019.

       4.      Plaintiff was insured by OSIC at all times described in this Complaint.

        5.     OSIC is a New Hampshire corporation doing business in Colorado, and its
registered agent in Colorado is the Corporation Service Company, 1900 W. Littleton Boulevard,
Littleton, CO 80120.

       6.      At all times described in this Complaint, OSIC was engaged in the business of
insurance in the State of Colorado.

       7.     All relevant acts described in this Complaint occurred in the State of Colorado,
under Colorado law, and involve an insurance policy governed by Colorado law.

       8.     This Court has personal and subject matter jurisdiction over this case under C.R.S.
§§ 13-1-124(1)(a), (c), and (d).

        9.      Under C.R.C.P. 98(c)(1), venue is proper in this Court, which Plaintiff designates
as the place of trial of this action.

                                 GENERAL ALLEGATIONS

      10.      Plaintiff realleges and incorporates by reference the foregoing allegations of this
Complaint as if fully set forth herein.

       11.     The Policy provides coverage for direct physical loss of or damage to the Property
caused by or resulting from covered causes of loss, including damage resulting from windstorms
and hail.

        12.     The Policy provides coverage for damage to the Property on a replacement cost
basis, subject to a coinsurance requirement and deductible.

       13.     Pursuant to the loss payment and valuation provisions of the Policy, OSIC is
required to pay for the cost to repair or replace damage to the Property with other property of like
kind and quality, up to the coverage limit, without deduction for depreciation.


                                                 2
Case 1:21-cv-01720-MEH Document 4 Filed 06/23/21 USDC Colorado Page 3 of 8




        14.    Additionally, the Policy provides coverage for the increased costs incurred to
comply with ordinances or laws in the course of repairing, rebuilding, or replacing damaged parts
of the Property.

       15.     The Policy does not limit covered damage only to damage that affects the
“function” of the damaged components of the Property.

       16.    During the Policy term from January 1, 2019, to January 1, 2020, the limit of such
replacement cost coverage was $852,198 and the deductible was $1,000.

       17.     OSIC also insured the Property under the Policy, with a policy term of January 1,
2018, to January 1, 2019.

       18.     On or about June 1, 2019, a severe wind and hailstorm struck the Greenwood
Village, Colorado area. According to meteorological data, hail up to 2.50-inches fell at or near the
Property, with a combined storm duration of 20 minutes, storm speeds of 16 mph and 19 mph, and
east-southeast and southeasterly directions.

         19.    The storm generated news coverage, with CBS Channel 4 news reporting “June
Starts with Hail . . . Storms moved over the Denver metro area early in the afternoon on Saturday
. . . With some of the storms pounding parts of our area with anywhere from marble to ping-pong
size hail along with heavy rain.” https://denver.cbslocal.com/2019/06/01/june-starts-with-hail/.

        20.    During the storm, the Property was severely damaged by, among other things, large
hailstones. The damage included damage to the EPDM roof; standing seam metal roof; HVAC
components; and other components of the Property’s exterior.

        21.     In the alternative, the Property may have been damaged by another severe hailstorm
that struck the Greenwood Village area on June 19, 2018.

        22.    Upon information and belief, on or about August 4, 2019, Plaintiff filed a claim
with its insurance company, OSIC. OSIC assigned claim number 23842577 to the claim (the
“Claim”).

       23.    OSIC engaged an engineering firm, Haag Engineering (“Haag”), to inspect the
Property and advise on the Claim.

       24.    On or about September 1, 2020, Mr. Jason Boehm, P.E. from Haag inspected the
Property. Mr. Boehm prepared a “Roof Evaluation” report dated September 15, 2020, in which
Mr. Boehm observed:

                      “The property had been struck by hail. Steel parapet coping and steel
                       roofing panels on mansards were dented by hail. Dents from hail were
                       shallow deformations up to approximately 1 inch wide. North facing AC
                       fins on the roof featured dents up to approximately 1-inch across.”


                                                 3
Case 1:21-cv-01720-MEH Document 4 Filed 06/23/21 USDC Colorado Page 4 of 8




                      “The EPDM membranes on the roofs were not torn by hail.”

                      “The fiberboard substrate was dented consistent with impacts from hail.
                       Dents in the fiberboard constituted a small portion (less than 2 tenths of 1
                       percent) of the adhered area and will not affected [sic] the performance of
                       the roof, and, as such, those roofs can be left as is. If it were desired to
                       address dents in the fiberboard, the roof would have to be replaced.”

        25.     Mr. Boehm’s report further concluded that “dents in the substrate from hail most
likely occurred on or about June 19, 2018, when hail up to 2 inches in diameter was reported within
a mile of the site.”

       26.     Mr. Boehm’s report did not state when he believed the observed damage to the
Property’s roof metals and HVAC components occurred.

       27.     OSIC sent a letter dated September 30, 2020, to Plaintiff’s public adjuster, Compass
Adjusting, in which OSIC wrote:

               The late reporting of the claim has prejudiced our ability to
               investigate the claim. Further, questions remain as to when the
               damage occurred and if the indentation in the roofing substrate
               would constitute direct physical loss, as Mr. Boehm has reported to
               us that the performance of the roof was not impacted. Lastly, we are
               currently investigating the current value of the building and if it is
               insured to value and if the Coinsurance condition of the policy will
               apply.

        28.     Compass Adjusting sent OSIC two weather reports for its consideration. One
concluded: “[h]ail of varying sizes, and as large as 1.50’ (walnut, ping pong sized hail) occurred
at the incident location between approximately 2:07 p.m. and 2:18 p.m. on June 1st, 2019.” The
other concluded: “[h]ail with size ranging from .75 [inches] in diameter to 1.25 [inches] in diameter
impacted the loss location on June 19th, 2018.”

        29.     OSIC hired its own meteorologist to opine on the date of loss, who concluded:
“‘hail up to 2.00’ in diameter impacted the [s]ite on June 19th, 2018 with a brief period of hail up
to 1.50” in diameter occurring shortly before that, while hail up to 1.00” in diameter impacted the
Site on June 1st, 2019.”

        30.     On or about March 8, 2021, OSIC sent another letter to Compass Adjusting
erroneously dated March 8, 2020. The letter denied Plaintiff’s claim for damage on the basis that
(i) “the hail damage to the building occurred on June 19, 2018 and not on June 1, 2019”; and (ii)
because “the dents in the fiberboard do not affect the performance of the roof, we are not in
agreement that the low-slope membrane roof is damaged or needs to be replaced.”




                                                 4
Case 1:21-cv-01720-MEH Document 4 Filed 06/23/21 USDC Colorado Page 5 of 8




       31.     OSIC’s March 8, 2021, letter did not address damage to any components of the
Property other than the EPDM roof.

       32.   OSIC’s letter stated that “our investigation was prejudiced by the late reporting of
the damage” but did not explain how OSIC was prejudiced.

        33.    OSIC’s letter concluded: “[a]gain, we certainly encourage you to file a claim with
us for the damaging [sic] occurring on June 19, 2018.”

       34.     On March 30, 2021, when Plaintiff’s public adjuster requested information about
proceeding with a claim for a June 19, 2018, date of loss, OSIC responded: “[w]e investigate and
evaluate every claim under its own merits and only when formally submitted to us. Please let me
know if the insured would like to file a claim for the June 19, 2018 date of loss.”

       35.     Upon information and belief, OSIC closed the Claim without conducting any
additional investigation and without preparing any estimates to repair damage to the Property that
OSIC observed.

      36.     To date, OSIC has not paid any insurance benefits to Plaintiff in connection with
damage to the property that OSIC observed.

         37.    Upon information and belief, the cost of repairing the hail damage to the Property
is in the low-to-mid six figures.

                                FIRST CLAIM FOR RELIEF
                                (BREACH OF CONTRACT)

      38.      Plaintiff realleges and incorporates by reference the foregoing allegations of this
Complaint as if fully set forth herein.

       39.     A contract of insurance existed between OSIC and Plaintiff; namely, the Policy.

       40.    The Policy provides replacement cost coverage, which pays the cost of repair or
replacement to covered damage, without a deduction for deprecation, subject to the Policy’s limit
of coverage.

       41.     The Policy requires OSIC to pay replacement cost benefits for covered losses.

       42.    The Policy requires Plaintiff to pay insurance premiums in exchange for
replacement cost coverage, which Plaintiff did.

       43.     Hail damage is a covered loss under the Policy.

       44.    The weather event(s) and the damage caused by such weather event(s), both of
which are described above, constitute a covered loss under the Policy.



                                                5
Case 1:21-cv-01720-MEH Document 4 Filed 06/23/21 USDC Colorado Page 6 of 8




          45.   OSIC paid no insurance benefits under the Policy.

        46.    OSIC did not pay what the Policy required, including because OSIC determined,
without a reasonable basis, that there was no hail damage to certain areas of the Property that were
in fact damaged by hail. Regarding the areas that OSIC acknowledged were damaged by hail,
OSIC decided not to pay to repair such damage because OSIC did not determine the date of loss,
determined that such damage was not “functional” (despite the Policy not containing a requirement
that hail damage be “functional”), or for no stated reason.

          47.   Such failures, among others, constitute a breach of contract.

        48.     As a result of OSIC’s actions and/or inactions equating to a breach of contract,
Plaintiff sustained damages in an amount to be proved at trial.

                             SECOND CLAIM FOR RELIEF
                       (VIOLATION OF C.R.S. §§ 10-3-1115 AND 1116)

          49.   Plaintiff realleges and incorporate the previous allegations as if fully set forth
herein.

          50.   At all times pertinent hereto, the following statute of the state of Colorado was in
effect:

                § 10-3-1115. Improper           denial   of   claims--prohibited--
                definitions--severability

                (1)(a) A person engaged in the business of insurance shall not
                unreasonably delay or deny payment of a claim for benefits owed to
                or on behalf of any first-party claimant.

       51.     C.R.S. § 10-3-1116(1) provides a remedy for such denial or delay of payments in
the form of “reasonable attorney fees and court costs and two times the covered benefit.”

        52.    Among other things, OSIC unreasonably delayed or denied payment of insurance
benefits owed to Plaintiff by including, but not limited to:

               failing to pay the actual, necessary, and reasonable funds to repair and/or replace
                damaged portions of the Property caused by the weather event(s) described above;

               denying the Claim for damage (e.g., to the Property’s metal roof, roof metals, and
                HVAC components) without providing a reason for such denial;

               denying the Claim on the basis that observed damage to the Property’s flat roof
                system was not “functional” when the Policy does not require covered damage to
                be “functional;”


                                                 6
Case 1:21-cv-01720-MEH Document 4 Filed 06/23/21 USDC Colorado Page 7 of 8




              unreasonably investigating the Claim, including by unreasonably favoring the
               opinion of its own meteorologist over those engaged by Plaintiff’s public adjuster;
               and

              investigating a June 19, 2018, date of loss but unreasonably failing to provide
               benefits for covered damage that possibly occurred on that date, simply because
               Plaintiff did not “formally submit” a claim for a June 19, 2018, date of loss.

       53.    OSIC has unreasonably denied and delayed payment to Plaintiff in violation of
C.R.S. § 10-3-1115(1)(a).

        54.    OSIC is subject to the provisions of C.R.S. § 10-3-1116(1) for “reasonable attorney
fees and court costs and two times the covered benefit” in addition to damages claimed elsewhere
in this Complaint.

                                   PRAYERS FOR RELIEF

       WHEREFORE, Plaintiff prays for damages against OSIC as follows:

        a.      Damages for breach of contract, including the value of benefits Plaintiff was
entitled to receive under the Policy;

       b.     Reasonable attorney fees and court costs and two times the covered benefit under
C.R.S. § 10-3-1116(1);

       c.      An award of all interest, including pre- and post-judgment interest;

       d.      Costs and expenses; and

       e.      Such other and further relief as this Court may deem just, equitable or proper.

       A JURY IS DEMANDED AS TO ALL ISSUES HEREIN.

       Respectfully submitted May 27, 2021.

                                             /s/ Jonathan S. Sar
                                             Richard Daly, #51941
                                             John Scott Black, #50440
                                             Daly & Black, P.C.
                                             2211 Norfolk Street, Suite 800
                                             Houston, TX 77098
                                             Phone: (713) 655-1405
                                             Fax: (713) 655-1587
                                             Email: rdaly@dalyblack.com



                                                7
Case 1:21-cv-01720-MEH Document 4 Filed 06/23/21 USDC Colorado Page 8 of 8




                                         jblack@dalyblack.com
                                         ecfs@dalyblack.com

                                  Jonathan S. Sar, #44355
                                  Thomas J. Archer, #49884
                                  Daly & Black, P.C.
                                  3200 Cherry Creek South Drive, Suite 520
                                  Denver, CO 80209
                                  Phone: (303) 835-4572
                                  Fax: (888) 375-0630
                                  Email: jsar@dalyblack.com
                                         tarcher@dalyblack.com

                                  Attorneys for Plaintiff
                                  Yosemite Development, L.L.P.


Plaintiff’s Address:
6565 S. Dayton St. #3000
Greenwood Village, CO 80111

Property Address:
4650 S. Yosemite St.
Greenwood Village, CO 80111




                                    8
